DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1-20 are objected to because of the following informalities:  claim 1 recites “electrical equipments” in line 8. It is considered typographical error. Appropriate correction is required.
	Claims 2-20 depend on claim 1, hence claims 2010 inherit deficiencies of claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10, 15-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Miller et al. (US 2018/0233934 A1).
	Regrading claim 1, Miller teaches an on-board starting power supply, which is detachably installed in a vehicle, wherein the on-board starting power supply (see fig.1 and 2 para 0050) comprises: an energy storage module (see internal battery fig.1 and 2 para 0050), configured to store electrical energy; a first output interface (see 16 and 18 fig. 2 para 0050), electrically coupled to the energy storage module and a starting device of the vehicle , and the energy storage module being configured to output an instantaneous large current (the jump start is known the give instantaneous current boost to battery to start the vehicle) for the starting device through the first output interface to start the starting device (see 20, 16 and 18 fig. 2 para 0050) the interface is used to jump start a vehicle, also see fig. 25-26 for jumper cables; and a plurality of second output interfaces respectively (see 14 , 94 fig. 2 para 0050), wherein the energy storage module is configured to output a corresponding working voltage to a corresponding electrical equipment through the plurality of second output interfaces (see 14 fig. 2 para 0022, 0050).
	Regrading claim 2, Miller teaches invention set forth above, Miller further teaches wherein the plurality of second output interfaces comprise at least one of a 220V AC interface, a 110V AC interface, a USB interface, and a DC interface (see 14 fig. 2 para 0050).
	Regrading claim 3, Miller teaches invention set forth above, Miller further teaches wherein the on- board starting power supply further comprises a conversion module electrically coupled between the energy storage module and the first output interface (see 20, 16 and 18 fig. 2 para 0050) the interface is used to jump start a vehicle; the conversion module is configured to convert the electrical energy output by the energy storage module into an instantaneous large current and output the instantaneous large current to the starting device through the first output interface when a starting signal is received, so as to start the starting device  (see 20, 16 and 18 fig. 2 para 0050) the interface is used to jump start a vehicle.
	Regrading claim 4, Miller teaches invention set forth above, Miller further teaches wherein the energy storage module comprises a voltage output; the conversion module comprises: a current conversion circuit electrically coupled to the voltage output of the energy storage module for converting the electrical energy output by the energy storage module into an instantaneous large current (see 142, 144 fig.14  para 0099) the jump start is known the give instantaneous current boost to battery to start the vehicle , and further supply the instantaneous large current to the starting device through the first output interface (see 20, 16 and 18 fig. 2 para 0050) the interface is used to jump start a vehicle, also see fig. 25-26 for jumper cables;.
(see 27, 92, 20 and 22 fig.1-4 para 0050); and a switch unit electrically coupled between the energy storage module and the light unit, and configured to establish or disconnect an electrical connection between the energy storage module and the light unit in response to user's operations (see 27, 92, 20 and 22 fig.1-4 para 0050 ) also see 218 fig 16-17 para 0111, 0116.
	Regrading claim 6, Miller teaches invention set forth above, Miller further teaches wherein the switch unit comprises any one of a key switch, a toggle switch, or a tact switch (see 27, 92, 20 and 22 fig.1-4 para 0050 ) also see 218 fig 16-17 para 0111, 0116.
	Regrading claim 7, Miller teaches invention set forth above, Miller further teaches wherein the energy storage module comprises a lithium battery pack, a lead-acid battery pack, a super capacitor, or any combination thereof (see 30 fig.1-4 para 0053).
	Regrading claim 8, Miller teaches invention set forth above, Miller further teaches wherein the on-board starting power supply further comprises: an overcurrent detection circuit electrically coupled between the energy storage module and the plurality of second output interfaces (see fig. 21 para 0114), for detecting a current value output by the energy storage module through the plurality of second output interfaces; and a control unit electrically coupled to the overcurrent detection circuit, configured to determine whether the current value output by the energy storage module exceeds a preset threshold  (see fig. 21 para 0114-0121), and when it is determined that the current value output by the energy storage module is greater than the preset threshold, the energy storage module is controlled to stop outputting current to the corresponding second output interface (see fig. 21 para 0114-0121).
(see para 0090); the state detection circuit and the energy storage module are coupled to detect relevant electrical parameters of the energy storage module in real time; the control unit is coupled to the state detection circuit and the display device respectively, and is configured to control the display device to display the relevant electrical parameters (see para 0019, 0057).
	Regrading claim 10, Miller teaches invention set forth above, Miller further teaches wherein the on- board starting power supply further comprises a prompt unit electrically coupled to the control unit, and the control unit is configured to determine whether a state of the energy storage module is abnormal according to the related electrical parameters, and to control the prompt unit to issue a prompt message when it is determined that the energy storage module is in an abnormal state  (see para 0132).
	Regrading claim 15, Miller teaches invention set forth above, Miller further teaches wherein the on- board starting power supply further comprises at least one charging interface; the energy storage module receives external electric energy through the at least one charging interface for charging  (see 24,  fig.1-4 para 0050).
	Regrading claim 16, Miller teaches invention set forth above, Miller further teaches wherein the at least one charging interface comprises at least one of a DC charging interface, an AC charging interface, and a solar charging interface. (see 24, fig.1-4 para 0050).
	Regrading claim 20, Miller teaches invention set forth above, Miller further teaches wherein the plurality of second output interfaces comprise at least one of a 220V AC interface, a 110V AC interface, a USB interface, and a DC interface (see 14, 94 fig. 2 para 0050).


Allowable Subject Matter
Claims 11-14, and 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regrading claim 11, Miller teaches invention set forth above, Miller doesn’t expressly teach   wherein the on- board starting power supply further comprises a storage module and an audio playing module coupled to the storage module; the storage module is configured for storing audio files; the audio playing module is configured to play the audio files.
	Claim 12-14 depend on objected claim 11, hence claim 12-14 will also be deemed allowable if claim 11 is written in independent form.
	Regrading claim 17, Miller teaches invention set forth above, Miller doesn’t expressly teach  wherein the on- board starting power supply further comprises a positioning module and a communication module; the positioning module is configured to obtain a position of the vehicle and send the position through the communication module.
	Hence claim 17 will be deemed allowable if written in independent form.
	Claim 18 depends on objected claim 17, hence claim 18 will also be deemed allowable if claim  is written in independent form.
	Regrading claim 19, Miller teaches invention set forth above, Miller doesn’t expressly teach  wherein the on- board starting power supply further comprises a communication module, and the communication module is configured to communicate with an external electronic device; the on-board starting power supply also receives control commands sent by the external electronic device through the communication module, and performs corresponding functions according to the control commands.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836